            Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DUANE E. NORMAN, SR.,
on behalf of himself and all others similarly situated,

                Plaintiff,                                      Civil Matter No. _________

       v.                                                    CLASS ACTION COMPLAINT

TRANS UNION, LLC,                                            TRIAL BY JURY DEMANDED

                Defendant.


                             I.     PRELIMINARY STATEMENT

       1.       This is a consumer class action brought for redress of violations of the Fair Credit

Reporting Act, 15 U.S.C. §§ 1681-1681x (“FCRA”), by Defendant Trans Union, LLC, a consumer

reporting agency (“CRA”).

                                  Consumer Reporting “Inquiries”

       2.       An “inquiry” is a record that identifies the person or business that obtained a

consumer’s credit report from a CRA, that person or business’s address, and the date on which the

person or business acquired the consumer’s credit report.

       3.       Because inquiries identify the persons and businesses from whom the subject of a

credit report has sought credit and how often that consumer seeks credit, they are a part of the

consumer’s credit history and included in that consumer’s credit report.

       4.       Inquiries generally have a negative impact on a consumer’s credit score (i.e., the

more inquiries, the lower the score) because scoring programs consider consumers who make

multiple applications for credit riskier than consumers who do not.

       5.       Like other items on consumer reports, inquiry information is often inaccurate, and

inquiries may appear on a consumer’s credit report notwithstanding the fact that the consumer did
            Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 2 of 14




not actually seek credit. This can occur when, for example, a CRA provides a consumer’s report

to a creditor who requested a report on a different person who may have a similar name or in cases

of fraud or unauthorized access.

       6.       Including inaccurate inquiries or inquiries that do not belong to the consumer who

is the subject of the credit report misrepresent the consumer’s true credit history, unfairly lowering

the consumer’s credit score.

                 Consumers’ Rights to Dispute Information in Their Credit Files

       7.       To combat the problems noted above, Congress included a mechanism in the FCRA

by which consumers may dispute inaccurate or incomplete information in their credit files.

       8.       When a consumer notifies a CRA that he or she disputes “the completeness or

accuracy of any item of information contained in [his or her] file,” the CRA must “conduct a

reasonable reinvestigation to determine whether the disputed information is inaccurate and record

the current status of the disputed information, or delete the item from the file” within 30 days of

receiving the consumer’s dispute. 15 U.S.C. § 1681i(a)(1)(A) (emphasis added).

       9.       As part of the reinvestigation, a CRA must “provide notification of the dispute to

any person who provided any item of information in dispute,” and the notice must “include all

relevant information regarding the dispute that the agency has received from the consumer . . . .”

15 U.S.C. § 1681i(a)(2)(A).

       10.      Contacting the source of the disputed information is critical to a reasonable

reinvestigation. When, for example, the wrong consumer’s report was provided to the source of

the disputed information, the source may know it received a report pertaining to a consumer who

is not the person with whom it was dealing. CRAs can also compare the identifying information




                                                  2
          Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 3 of 14




of the consumer whose report was in fact provided with the identifying information in the

possession of the source who requested the credit report.

                                          The Instant Matter

        11.      This case is about Trans Union’s failure to fulfill its statutory duties with respect to

consumer disputes of inquiry information.

        12.      Trans Union does not reinvestigate disputed inquiries; does not notify the source of

the disputed inquiry about the consumers’ disputes of the information; does not provide the source

with all the relevant information about the dispute; and does not delete disputed inquiries that it

cannot verify.

        13.      Moreover, rather than complying with the FCRA, Trans Union attempts to steer

consumers who dispute inquiry information toward its proprietary identity theft protection

products from which Trans Union derives substantive profits.

        14.      These failures not only violate consumers’ FCRA rights to dispute described above,

they also undermine the accuracy of information within consumer reports because consumers often

notice inaccurate information of which the reporting CRA is unaware. The FCRA’s dispute

procedure is the singular method (outside of litigation) by which consumers can correct errors in

their credit files.

        15.      Trans Union has violated the requirements of FCRA sections 1681i(a)(1) and (2)

by failing to reinvestigate disputed inquiries and failing to notify the source of the inquiry about

the consumer’s dispute. As a result, Trans Union harmed Plaintiff and, upon information and

belief, thousands like him across the United States, and undercut the healthy functioning of the

consumer credit system by providing inaccurate and misleading credit history information about

consumers to potential creditors and service providers.




                                                    3
          Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 4 of 14




                              II.     JURISDICTION and VENUE

        16.     This Court has federal question jurisdiction pursuant to 15 U.S.C. § 1681p and

28 U.S.C. § 1331.

        17.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because Trans Union

can be found in this District and regularly sells its products and services in this District.

                                          III.    PARTIES

        18.     Plaintiff Duane E. Norman, Sr. (“Norman”) is a natural person who resides in the

Commonwealth of Pennsylvania. He is a “consumer” as defined by FCRA section 1681a(c).

        19.     Defendant Trans Union is a limited liability company that regularly conducts

substantial business in the Commonwealth of Pennsylvania and which has a place of business in

Crum Lynne, Pennsylvania. It is also a “consumer reporting agency” (“CRA”) as defined by FCRA

section 1681a(f).

                               IV.     FACTUAL ALLEGATIONS

                                Norman Learns of a Third-Party’s
                             Unauthorized Access to His Credit Report

        20.     On February 15, 2018, Norman received a phone call from a telemarketer

promoting the home security products and services of Safe Home Security, Inc. (“Safe Home”).

        21.     Norman’s initial interest in Safe Home soured when the telemarketer stated that

Safe Home would need to obtain his credit report before setting up a home consultation.

        22.     Norman refused, emphatically stating that he did not authorize Safe Home to obtain

his credit report.

        23.     Nevertheless, later that day, Safe Home obtained his credit report from Trans Union

and as a result, an inquiry identifying Safe Home appeared in Norman’s Trans Union credit file.




                                                   4
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 5 of 14




       24.     Norman learned that Safe Home had obtained his credit report from Trans Union

despite his adamant refusal.

                 Norman Disputes the Unauthorized Inquiry to Trans Union and
                       Trans Union Fails to Reinvestigate His Disputes

       25.     Thereafter, Norman contacted Trans Union by telephone to dispute the Safe Home

inquiry and request its removal from his credit file.

       26.     In response to Norman’s telephonic dispute, Trans Union did not conduct any

reinvestigation of Norman’s dispute of the Safe Home inquiry, did not notify Safe Home of

Norman’s dispute, and did not delete the Safe Home inquiry from Norman’s credit file.

       27.     Instead, the Trans Union representative with whom Norman spoke told him to

contact Safe Home himself.

       28.     On or about May 17, 2018, Norman obtained a copy of his Trans Union personal

credit report and learned that the unauthorized Safe Home inquiry was still on it.

       29.     On or about July 12, 2018, Norman sent a letter to Trans Union disputing the

unauthorized Safe Home inquiry and requesting its removal from his credit file.

       30.     Trans Union received Norman’s letter, but did not conduct a reinvestigation of his

dispute, notify Safe Home of the dispute, or remove the inquiry from Norman’s credit file.

       31.     Instead, on or about August 13, 2018, Trans Union sent Norman a form letter that

offered a generic “Explanation of the Inquiries on Your Credit Report” and stated, in part, that:

         The inquiries listed on your credit report are a record of the companies that
         obtained your credit information. The identity of each company by trade name
         and contact information is provided. All inquiries remain on your credit report
         for two years. Credit information may be requested only for the following
         permissible purposes: credit transactions, employment consideration, review or
         collection of an existing account or other legitimate business need, insurance
         underwriting, government licensing, rental dwelling, or pursuant to a court order.
         Your written authorization may not be required to constitute permissible purpose.
         If you believe that an inquiry on your credit report was made without permissible
         purpose, then you may wish to contact the creditor directly, by phone or in


                                                 5
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 6 of 14




         writing, regarding its purpose. Please note that your specific consent to the
         release of your credit information is not necessary for a permissible purpose to
         exist.

       32.     On or about August 30, 2018, Norman sent another letter to Trans Union clarifying

that Safe Home had no permissible basis for obtaining his credit report and requesting, once again,

that the related inquiry be removed from his Trans Union credit file.

       33.     Trans Union received Norman’s second letter, but did not conduct a reinvestigation

of his dispute, notify Safe Home of the dispute, or remove the inquiry from Norman’s credit file.

       34.     Instead, on or about September 6, 2018, Trans Union sent Norman another form

letter, identical to the form letter it had sent him on August 13, 2018.

       35.     As a direct and proximate result of Trans Union’s false statements and refusal to

reinvestigate his dispute of the Safe Home inquiry, Norman suffered, without limitation, the

following injuries:

               A.      The continued presence of the Safe Home inquiry on his credit report and

       corresponding reduction of his credit score;

               B.      Deprivation of the information that Trans Union had not reinvestigated his

       dispute or contacted Safe Home which, at a minimum, would have armed him with

       additional information concerning his creditworthiness;

               C.      Distress from getting the run around from Trans Union concerning his

       disputes and what Trans Union would actually do to investigate them; and

               D.      Lost time and resources expended in connection with making multiple

       ignored disputes of the Safe Home inquiry to Trans Union and directly contacting Safe

       Home itself only to learn that it could not help.




                                                  6
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 7 of 14




                              Trans Union Is Aware of Its Duties to
                                Reinvestigate Consumer Disputes

        36.    Trans Union has long been aware of its obligations to reinvestigate inquiry disputes.

The plain, unambiguous language of the FCRA requires a reasonable reinvestigation of “the

completeness or accuracy of any item of information contained in a consumer’s file” that is

disputed by that consumer. 15 U.S.C. § 1681i(a)(1)(A) (emphasis added).

        37.    Regulatory guidance from the Federal Trade Commission further explained a

CRA’s duty to reinvestigate disputed inquiries or delete them, as follows:

         When a CRA receives a dispute from a consumer alleging that an inquiry that
         appears in his/her file was not made by a person who had a permissible purpose
         for obtaining the consumer report, and those allegations are supported by the
         CRA investigation, the CRA has two options. It may either delete the inquiry as
         inaccurate, or amend the file to make the item “complete” by reflecting clearly
         that the inquiry was generated by a party who did not have a permissible purpose
         to obtain a consumer report on the consumer.

FEDERAL TRADE COMMISSION, 40 Years of Experience with the Fair Credit Reporting Act: An FTC

Staff   Report     with     Summary       of    Interpretations,    77    (2011)     available     at

https://www.ftc.gov/sites/default/files/documents/reports/40-years-experience-fair-credit-

reporting-act-ftc-staff-report-summary-interpretations/110720fcrareport.pdf.

        38.    Moreover, the Third Circuit Court of Appeals held, in a decision against Trans

Union, that CRAs must reinvestigate disputes of all information in a consumer’s file, even if that

information is kept off site with another company but placed on Trans Union credit reports. Cortez

v. Trans Union, LLC, 617 F.3d 688, 711-13 (3d Cir. 2010).

        39.    Other courts of appeals have instructed CRAs to reinvestigate any item that it

reports and that a consumer disputes, regardless of the context. See, e.g., Collins v. Experian Info.

Sol’s, Inc., 775, F.3d 1330, 1335 (11th Cir. 2015); Morris v. Trans Union Info. Serv’s, LLC, 457




                                                 7
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 8 of 14




F.3d 460, 466-68 (5th Cir. 2006); Bryant v. TRW, Inc., 689 F.2d 72 (6th Cir. 1982); Dennis v.

BEH-1, LLC, 520 F.3d 1067 (9th Cir. 2008).

       40.     Concerning a CRA’s duty to reinvestigate disputes of inquiry information, one

court held that:

         More than simply comporting with the plain language of the statute, [requiring
         reinvestigation of inquiry disputes] best serves to advance the purpose of
         FCRA’s reinvestigation requirements – ensuring the accuracy of the information
         used by creditors to determine a consumer’s creditworthiness …. The interests
         of consumers and potential creditors are best served by deletion of hard inquiries
         that [the CRA] itself admits “misstate[ ]” the consumer’s credit history.
         Consumer’s credit scores are negatively impacted by fraudulent or inaccurate
         credit inquiries, and creditors are provided with an inaccurate portrait of the
         consumer’s credit history. The only entity that benefits is [the CRA], which does
         not have to expend resources reinvestigating disputed credit inquiries.

Steed v. Equifax Info. Serv’s, LLC, No. 1:14-cv-0437-SCJ, 2016 WL 7888039, at *4 (N.D. Ga.

Aug. 31, 2016) (citations omitted).

       41.     Trans Union itself acknowledges its obligations to reinvestigate disputed

information. In the cover letter it sent to Norman with his May 17, 2018 personal credit report,

Trans Union stated, in relevant part:

         As a trusted leader in the consumer credit information industry, TransUnion takes
         the accuracy of your credit information very seriously. We are committed to
         providing the complete and reliable credit information that you need to
         participate in everyday transactions and purchases.

         If you believe an item of information to be incomplete or inaccurate, please alert
         us immediately. We will investigate the data and notify you of the results of our
         investigation.

       42.     Nevertheless, Trans Union, as a matter of policy and standard practice, fails to

comply with these legal requirements to which it is subject.




                                                 8
          Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 9 of 14




                  Trans Union Refuses to Reinvestigate Consumers’ Disputes of
                            Inquiry Information for Pecuniary Gain

       43.     Upon information and belief, Trans Union fails to reinvestigate inquiry disputes for

at least two reasons, both tied to its bottom line.

       44.     First, compliance the FCRA’s dispute reinvestigation duties would require Trans

Union to expend additional financial and human resources. By ignoring disputes of inquiry

information, Trans Union realizes substantial savings.

       45.     Second, by ignoring disputes of inquiry information, Trans Union can capitalize on

consumers’ fears—especially in the wake of the 2017 Equifax data breach1—to steer them toward

its proprietary identity theft prevention product, “TrueIdentity.”

       46.     This steering is evidenced by the language of the form letters Trans Union sent to

Norman. Both urged him to sign up for TrueIdentity, even though Norman had not mentioned

identity theft in his correspondence to Trans Union, as follows:

         Want to Do More to Protect Your Info?

         We take protecting your identity seriously and we want to offer you these helpful
         tips you can take going forward:

         - keep an eye on your credit. Look for signs of suspicious activity, like
         unfamiliar accounts or credit checks from companies you’ve never done business
         with.

         - Be careful on the internet. Use secure passwords on your computer and web
         accounts. Make sure to change them often.

         - Lock your credit report. With a service that offers credit lock, you can keep
         thieves out of your credit report in a matter of seconds.



1
        The 2017 data breach suffered by one of Trans Union’s main competitors, Equifax
Information Services, LLC, exposed the personal information of nearly every adult in the United
States to unauthorized third parties. See FEDERAL TRADE COMMISSION, The Equifax Data Breach:
What to Do (Sept. 8, 2017) available at https://www.consumer.ftc.gov/blog/2017/09/equifax-data-
breach-what-do (last viewed Nov. 7, 2018).


                                                      9
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 10 of 14




         You can do some of the above on your own, but you can do even more with
         TrueIdentity. TransUnion created this completely free identity protection service
         to help everyone with the above key steps. Sign up for True Identity at
         trueidentity.com/free.

       47.     Although advertised as “free” to consumers, upon information and belief, the

TrueIdentity product produces substantial profits for Trans Union through advertising and

upselling consumers on a “premium” version of the product, which costs $19.95 per month.

       48.     Thus, at all times relevant to Plaintiff’s claims, Trans Union’s conduct as described

in the preceding paragraphs was the result of its standard policies and practices adopted in reckless

disregard of consumers’ rights under the FCRA.

                           V.      CLASS ACTION ALLEGATIONS

                                          Class Definition

       49.     Norman brings this class action pursuant to Rule 23(a) and (b)(3) of the Federal

Rules of Civil Procedure, based on Trans Union’s failure to comply with FCRA sections

1681i(a)(1) and (2) and, subject to additional information gained in discovery, seeks to represent

the following class:

         During the period beginning two years prior to the filing of this action and
         through the time of judgment, all persons residing in the United States and its
         Territories to whom Trans Union sent a letter substantially identical to the letters
         it sent to Norman.

                                            Numerosity

       50.     The class is so numerous that joinder of all members is impracticable. Although the

precise number of class members is known only to Trans Union, upon information and belief,

Trans Union receives thousands of consumer disputes each day. Accordingly, Plaintiff estimates

that the class has thousands of members.




                                                 10
           Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 11 of 14




                                            Commonality

        51.     There are questions of law and fact common to the class that predominate over any

questions affecting only individual class members. The principal questions are whether Trans

Union violated the FCRA by failing to reinvestigate and contact the source of the disputed inquiry

or delete it; and whether its violations were willful.

                                              Typicality

        52.     Norman’s claims are typical of the claims of the class, which all arise from the same

operative facts and are based on the same legal theory: a dispute to Trans Union regarding an

inquiry, which Trans Union did not reinvestigate or delete as required by 15 U.S.C. § 1681i(a)(1)

and (2).

        53.     Class members will have received the same or similar form letter that Trans Union

sent to Norman and all claims will arise from consumer disputes made within the two years prior

to the filing of this action.

                                              Adequacy

        54.     Norman will fairly and adequately protect the interests of the class. Norman is

committed to vigorously litigating this matter and has retained counsel experienced in handling

FCRA class actions.

        55.     Neither Norman nor his counsel have any interests that might cause them not to

vigorously pursue these claims.

                       Predomination of Common Questions of Law and Fact

        56.     This action should be maintained as a class action because questions of law and fact

common to class members predominate over questions affecting only individual class members.




                                                  11
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 12 of 14




        57.     Trans Union’s conduct described in the foregoing paragraphs stems from uniform

and standard policies and practices, resulting in common violations of the FCRA.

                                              Superiority

        58.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Class members do not have an interest in pursuing separate actions against Trans

Union, as the amount of each class member’s individual claim is small compared to the expense

and burden of individual prosecution.

        59.     Class certification also will obviate the need for unduly duplicative litigation that

might result in inconsistent judgments concerning Trans Union’s practices. Concentrating the

litigation of all class members’ claims in a single forum services the interests of justice and

enhances judicial efficiency.

        60.     Moreover, management of this action as a class action will not present any likely

difficulties because the identity of class members may be ascertained from a ministerial inspection

of Trans Union’s business records.

        61.     The prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual members which

would establish incompatible standards of conduct for the party opposing the class, as well as a

risk of adjudications with respect to individual members which would as a practical matter be

dispositive of the interests of class members not parties to the adjudications or substantially impair

or impede their ability to protect their rights.

                                    VI.     CLAIM for RELIEF

        62.     Norman incorporates the foregoing paragraphs as though set forth at length herein.




                                                   12
         Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 13 of 14




        63.      Trans Union willfully and negligently failed to comply with the requirements of

FCRA sections 1681i(a)(1) and (2) by failing to: (a) reinvestigate the disputed inquiry, notify the

source of the inquiry about the dispute, and provide the source with all relevant information

Norman provided to Trans Union; or (b) delete the inquiry.

        64.      Pursuant to FCRA sections 1681n and 1618o, Trans Union is liable to Norman and

all class members for its failure to comply with FCRA sections 1681i(a)(1) and (2) in an amount

equal to the sum of (1) statutory damages of up to $1,000 per violation, (2) punitive damages in

an amount to be determined by the jury, (3) actual damages in an amount to be determined by the

jury, (4) attorney’s fees, and (5) costs.

                                   VII.     PRAYER for RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

        a.       An order certifying the proposed class under Rule 23 of the Federal Rules of Civil

Procedure and appointing Plaintiff and his counsel to represent the class;

        b.       An order declaring that Defendant’s actions are in violation of the FCRA;

        c.       Statutory damages in the amount of not less than $100 and not more than $1,000

per violation per class member, pursuant to 15 U.S.C. § 1681n(a)(1)(A);

        d.       Actual damages in an amount to be determined by the jury, pursuant to 15 U.S.C.

§§ 1681n(a)(1)(A) and 1681o(a)(1);

        e.       Punitive damages to be determined by the jury, pursuant to 15 U.S.C.

§ 1681n(a)(2);

        f.       Attorneys’ fees and costs, pursuant to 15 U.S.C. §§ 1681n(a)(3) and 1681o(b); and

        g.       Such other relief as may be just and proper.




                                                 13
       Case 2:18-cv-05225-GAM Document 1 Filed 12/05/18 Page 14 of 14




                              VIII. JURY TRIAL DEMAND

      65.    Plaintiff demands a jury trial on all claims.

Dated: December 5, 2018                         Respectfully submitted,

                                                DUANE E. NORMAN, by his attorneys,

                                                /s/John Soumilas
                                                James A. Francis
                                                John Soumilas
                                                FRANCIS & MAILMAN, P.C.
                                                1600 Market Street, 25th Floor
                                                Philadelphia, PA 19103
                                                (T) 215-735-8600
                                                (F) 215-940-8000
                                                jfrancis@consumerlawfirm.com
                                                jsoumilas@consumerlawfirm.com

                                                Cary L. Flitter
                                                Andrew M. Milz
                                                FLITTER MILZ, P.C.
                                                450 N. Narberth Ave., Suite 101
                                                Narberth, PA 19072
                                                (T) 610-266-7863
                                                (F) 610-667-0552
                                                cflitter@consumerslaw.com
                                                amilz@consumerslaw.com




                                               14
